           Case 1:21-cv-00369-CCC Document 29 Filed 04/19/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                     :   CIVIL ACTION NO. 1:21-CV-369
                                            :
                     Plaintiff              :   (Judge Conner)
                                            :
               v.                           :
                                            :
C. DANIEL HASSELL, in his                   :
official capacity as SECRETARY              :
OF REVENUE, DEPARTMENT                      :
OF REVENUE,                                 :
                                            :
                     Defendant              :

                                       ORDER

      AND NOW, this 19th day of April, 2021, upon consideration of the

motion (Doc. 9) for a temporary restraining order and preliminary injunction filed

on March 4, 2021, by plaintiff Online Merchants Guild, plaintiff’s withdrawal of its

motion for a temporary restraining order, (see Doc. 23 ¶ 1), and the parties’

respective briefs in support of and opposition to the motion for a preliminary

injunction, and following a telephonic scheduling conference on today’s date, it is

hereby ORDERED that:

      1.       A preliminary injunction hearing shall commence at 1:00 p.m. on
               Thursday, April 29, 2021, in Courtroom #3, United States Courthouse
               and Federal Building, 228 Walnut Street, Harrisburg, Pennsylvania.
               Each party shall have two hours to present their case in chief on the
               request for injunctive relief.

      2.       The parties shall cooperate in completing all expedited discovery
               necessary for the hearing. In the event that discovery disputes arise
               and are not resolved after counsel attempt in good faith to do so,
               the parties shall bring the matter to the court by way of a telephone
               conference rather than through formal motion practice. If a discovery
               dispute arises, counsel shall file a letter to the docket requesting a
     Case 1:21-cv-00369-CCC Document 29 Filed 04/19/21 Page 2 of 2




         telephonic discovery conference and outlining the nature of the
         discovery dispute.

3.       The parties shall, no later than 12:00 p.m. on Wednesday, April 28,
         2021, submit to the court (1) exhibit lists and a complete set of exhibits,
         and (2) pre-hearing memoranda on all legal issues to be addressed
         during the hearing.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
